 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6
                                       AT SEATTLE
 7
       CARTER JESNESS, a single man,
 8
            Plaintiff,
 9     v.                                             NO. 18-cv-01225-RSM
10     GREGORY LYLE BRIDGES,
                                                      ORDER ALLOWING WITHDRAWAL OF
11          Defendant.                                DAVID S. MARSHALL AS ATTORNEY
                                                      FOR DEFENDANT
12

13                                          I.    ORDER

14      The Court finds good cause to allow David S. Marshall to withdraw as attorney for Defendant.

15      Accordingly, IT IS SO ORDERED.

16      SIGNED this 8 day of July 2019.

17

18
                                                 A
                                                 RICARDO S. MARTINEZ
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20   Presented by:
21
     THE MARSHALL DEFENSE FIRM
22

23
     ____________________________________
24
     DAVID S. MARSHALL, WSBA No. 11716
25
     of Attorneys for Defendant

26
      ORDER ALLOWING WITHDRAWAL OF DAVID S.                               Attorneys-at-Law
      MARSHALL AS ATTORNEY FOR DEFENDANT                        THE MARSHALL DEFENSE FIRM
      Page 1.                                                       1001 Fourth Avenue, 44th Floor
                                                                    Seattle, Washington 98154-1192
                                                                      Telephone (206) 826-1400
                                                                           Fax (206) 826-1462
